DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stiller et al. (US 2012/0076703 A1) in view of either O’ Rourke (US 20180368343 A1) or Ferrando et al. (US 2018/0362423 A1). 

Stiller discloses a process for liquefy coal wherein coal is contacted with a solvent and a catalyst at a pressure less than 1000 psia (e.g., 400 psig) and at a temperature of about 425o C to form a coal tar pitch which is further thermal treated to produce mesophase pitch.  The mesophase pitch is spin to form carbon fibers. Stiller further teaches that hydrogen gas is added to the solvent. See abstract; figures 1-3 and 6-18; paragraphs [0011], [0014], [0015], [0020], [0054], [0062], [0067], [0068], [0079], [0071], [0081], [0104], [0109], and [0131]. 
Stiller does not teach that hydrogen gas is added to coal, does not teach that the temperature is 380o C, 355o C or less, does not teach that carbon fiber yield is about 200 kg or 300 kg per ton of coal, and does not teach the origin of added hydrogen. 
Both O’ Rourke and Ferrando teaches that hydrogen derived from biomass. Ferrando: [0007]; O’ Rourke: [0005].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Stiller by utilizing hydrogen from either O’ Rourke or Ferrando because one of skill in the art would use hydrogen from any source including from biomass as suggested by either O’Rourke or Ferrando. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Stiller by adding hydrogen gas to coal because Stiller teaches that added hydrogen results in de-polymerizing large coal molecules to a smaller overall molecular distribution. Therefore, it would be expected that the results would be the same or similar when adding hydrogen gas into either solvent or coal because in both cases hydrogen would eventually de-polymerizing large coal. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Stiller by utilizing a temperature of 355o C or less because Stiller teaches that any level of temperature can be employed in the process ([0054]). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Stiller by yielding about 200 kg or 300 kg of carbon fiber per ton of coal because of the similarities between the claimed process and the modified process of Stiller it is within the level of one of skill in the art to produce the amount of carbon fiber as claimed.
 
Response to Arguments
	The argument that Stiller fails to teach adding hydrogen gas to the coal in the present of solvent is not persuasive because Stiller teaches that hydrogen gas can be added into solvent (see figure 3 and  [0071]). Stiller also teaches that added hydrogen results in de-polymerizing large coal molecules to a smaller overall molecular distribution. Therefore, it would be expected that the results would be the same or similar when adding hydrogen gas into either solvent or coal because in both cases hydrogen would eventually de-polymerizing large coal. 
The argument that Stiller does not teach or suggest a hydrogen source including gasifying coal or biomass is not persuasive because of the new rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771